                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 DARRELL K. THOMPSON, et al.,

         Plaintiffs,
 v.                                                                  Hon. Robert J. Jonker

 STRYKER CORPORATION, et al.,                                        Case No. 1:20-cv-01111

         Defendants.
 ________________________________/

                       AMENDED REPORT AND RECOMMENDATION

       This matter has been referred to the undersigned by the Honorable Robert J. Jonker for

decision on all nondispositive motions and to conduct all necessary conferences pursuant to 28

U.S.C. § 636(b)(1)(A), and for report and recommendation on all dispositive matters under 28

U.S.C. § 636(b)(1)(B)

       Pursuant to an order entered on January 5, 2021 (ECF No. 86), Plaintiff’s counsel was

permitted to withdraw and Plaintiffs were granted 28 days to retain new counsel. The order

provided that because Plaintiff Newair Manufacturing, LLC is a limited liability company, it could

only proceed in this court if represented by a licensed attorney. The order further warned that the

failure of an attorney to file an appearance on behalf of Newair within the 28-day period may result

in a dismissal.

       Because the 28-day period has expired and no attorney has appeared on behalf of Newair,

I recommend pursuant to 28 U.S.C. § 636(b)(1)(B) that the Court dismiss Plaintiff Newair

Manufacturing, LLC from this case for noncompliance with the January 5, 2021 Order.
Date: February 8, 2021                                    /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              2
